Case 5:18-cv-06164-EJD Document 114-1 Filed 02/23/21 Page 1of1

Gourt Mawes U.S. District Court, NCA
Division: 5 oe
Receipt Numbers 54611815601
Cashier ID: waltonb

Transaction Date: 62/24/2821

Fayay Hane: Steven Bayis

‘ HOTICE OF APPEAL /DOLKETING FEE

For: Steven Davis

Gase/Party: D-CAN~5-18-C)-906164-004
Angund: $085. Ha
PAPER CHECK CONVERS EON

Kemitter: Steven Davis

Check/Honey Order Hume 3142

Ant Tendered: $585, 68

Total Due: 3505, 20

Total Tendered: $585, 88

Change Ants $0, 88

 

Ubjecter filing Appeal

Checks and drafts are aecepted
subject to collections and full
credit will only be given when the
Check or draft has been accepted hy
the financial institution on which
LG was dpaun

 
